Name: Commission Regulation (EC) No 876/2003 of 21 May 2003 defining specific measures pursuant to Council Regulation (EC) No 2347/2002 concerning catches and landings of deep-sea species for seasonal fisheries by Denmark in the Skagerrak and North Sea
 Type: Regulation
 Subject Matter: fisheries;  natural environment;  Europe
 Date Published: nan

 Avis juridique important|32003R0876Commission Regulation (EC) No 876/2003 of 21 May 2003 defining specific measures pursuant to Council Regulation (EC) No 2347/2002 concerning catches and landings of deep-sea species for seasonal fisheries by Denmark in the Skagerrak and North Sea Official Journal L 126 , 22/05/2003 P. 0022 - 0023Commission Regulation (EC) No 876/2003of 21 May 2003defining specific measures pursuant to Council Regulation (EC) No 2347/2002 concerning catches and landings of deep-sea species for seasonal fisheries by Denmark in the Skagerrak and North SeaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2347/2002 of 16 December 2002 establishing specific access requirements and associated conditions applicable to fishing for deep-sea stocks(1), and in particular Article 3(3) thereof,Whereas:(1) Regulation (EC) No 2347/2002 prohibits the retention on board, transhipment or landing of any aggregate quantity of deep-sea species in excess of 100 kilograms in each sea trip unless the vessel in question holds a deep-sea fishing permit.(2) Regulation (EC) No 2347/2002 provides however, that upon request of a Member State, specific measures may be laid down by the Commission to take account of seasonal or artisanal fisheries.(3) Denmark has asked for specific measures to be laid down to take account of the seasonal nature of fisheries for deep-sea species in the Skagerrak and in Norwegian waters of ICES Division IVa.(4) Denmark has made available detailed catch information for the fisheries concerned demonstrating the evident need for such measures in order to avoid discarding, in that unavoidable by-catches up to 300 kilograms of some deep-sea species are routinely taken in fisheries targeting other species, such as witch, during some months of the year.(5) It is therefore appropriate to allow Danish vessels not holding a deep-sea fishing permit to retain on board, tranship or land defined quantities of deep-sea species in order to reduce discarding and to reduce waste from the fisheries concerned.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS REGULATION:Article 1ScopeThis Regulation applies to fishing vessels flying the flag of Denmark and registered in the Community which are engaged in the following activities:(a) fishing within Norwegian waters of ICES Division IVa in the period 1 May to 31 October and returning directly to port in the period 1 May to 10 November after having fished in Norwegian waters of ICES Division IVa in the period 1 May to 31 October;(b) fishing within the Skagerrak in the period 1 April to 31 May and returning directly to port in the period 1 April to 5 June after having fished in the Skagerrak in the period 1 April to 31 May.Article 2Specific measuresBy way of derogation from Article 3(1) of Regulation (EC) No 2347/2002:1. vessels which are engaged in the activity defined in Article 1(a) and which do not hold a deep-sea fishing permit shall be authorised to retain on board, tranship or to land:(a) any quantity of blue ling (Molva dypterigia) less than 300 kilograms;(b) any aggregate quantity of deep-sea species other than blue ling (Molva dypterigia) less than 100 kilograms;2. vessels which are engaged in the activity described in Article 1(b) and which do not hold a deep-sea fishing permit shall be authorised to retain on board, tranship or to land:(a) any quantity of roundnose grenadier (Coryphaenoides rupestris) less than 300 kilograms;(b) any aggregate quantity of deep-sea species other than roundnose grenadier (Coryphaenoides rupestris) less than 100 kilograms;3. vessels which are engaged in both the activities defined in Article 1(a) and Article 1(b) which do not hold a deep-sea fishing permit shall be authorised to retain on board, tranship or to land:(a) any quantity of roundnose grenadier (Coryphaenoides rupestris) less than 300 kilograms;(b) any quantity of blue ling (Molva dypterigia) less than 300 kilograms;(c) any aggregate quantity of deep-sea species other than roundnose grenadier (Coryphaenoides rupestris) and blue ling (Molva dypterigia) less than 100 kilograms.Article 3This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 May 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 351, 28.12.2002, p. 6.